Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25th, 2019 has been considered by the examiner.
Specification
The abstract of the disclosure is objected to because of the following informalities:
Line 5: “…an on the opposite side…” should read “…and on the opposite side…”
  	Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph [0022], line 1: “It is envisaged that the on the second protective glass…” should read “It is envisaged that the second protective glass…”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. (US2016368091A1), hereinafter Kung, in view of Murray et al. (US9031110B2), hereinafter Murray.
claim 1, Kung teaches (Fig. 4) a laser machining head (50) featuring a device for the protection of laser optics, comprising a housing (43) arranged below a laser optics (Fig. 1, #6) with a connection for the supply of a cutting gas (Fig. 4, #29); an outlet nozzle (27) for the cutting gas arranged on the opposite side to the laser optics side; a pressure-resistant protective first glass (25) on the side of the laser optics; and a process-side second protective glass (26) on the side of the outlet nozzle ([0033] and [0039]). Kung does not teach that the second protective glass is arranged between a first and second inlet nozzle for its two-sided impingement with cutting gas and the material of the second protective glass is thinner than the material of the first protective glass.
Murray teaches (Fig. 3) an apparatus for protecting laser optics (12 & 13) featuring a first protective glass (14) and a second protective glass (11), in which the second protective glass is arranged between a first (21) and second inlet nozzle (21a) for its two-sided impingement with gas and the material of the second protective glass is thinner than the material of the first protective glass (Column 5, lines 20-27). Murray teaches a first and second protective glass, wherein the second protective glass is arranged between and first and second inlet nozzle for its two-sided impingement with gas as it ensures that, if the second protective glass is punctured, any debris is blown away from the first protective glass so that it remains intact and protects the laser optics (Column 5, lines 47-54). Murray teaches the material of the second protective glass is thinner than the material of the first protective glass as it assures that, should a fire form within the protective housing during laser operation, the second protective glass burns through before the first protective glass and ensuring that optical damage is averted (Column 4, lines 46-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kung to incorporate the teachings of Murray to include the second protective glass is arranged between a first and second inlet nozzle for its two-sided impingement with cutting gas and the material of the second protective glass is thinner than the 
Regarding claim 2, Kung further teaches (Fig. 4) the second protective glass is arranged in a drawer for removal and insertion ([0035]-[0036]). Although Kung does not teach that both the first and second protective glass are arranged in drawers for removal and insertion, this claim limitation is not considered inventive under MPEP § 2144.04–Reversal, Duplication, or Rearrangement of Parts. 
MPEP § 2144.04 cites the court decision from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that states a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” As duplicating the arrangement of the second protective glass in a drawer by also arranging the first protective glass in a drawer produces a known and expected result, being able to remove and insert the protective glass, this claim limitation is considered a duplication of parts and is thus not considered inventive under MPEP § 2144.04.
Regarding claim 3, Murray further teaches (Fig. 3) a cavity (18) between the first (14) and second protective glass (11). Murray teaches a cavity between the first and second protective glass as, in the event that the second protective glass is punctured, the pressurized gas within the cavity will flow out and blow any debris away from the first protective glass, further protecting the laser optics (Column 4, lines 36-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kung to incorporate the teachings of Murray to include a cavity between the first and second protective glass. Doing so would further protect the laser optics in the event that the second protective glass is punctured, as the pressurized gas within the cavity will flow out and blow any debris away from the first protective glass.
Regarding claim 5, Murray further teaches that the first glass is arranged gas-tight to the laser optics (Column 4, lines 8-15). Murray teaches that the first glass is arranged gas-tight to the laser optics 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kung to incorporate the teachings of Murray to include that the first glass is arranged gas-tight to the laser optics. Doing so would enable the space between the first and second protective glasses to be pressurized significantly above atmospheric pressure.
Regarding claim 8, Kung teaches (Fig. 4) a method for protecting laser optics, comprising the steps of arranging a process-side second protective glass (26) between a pressure-resistant first protective glass (25) and an outlet nozzle for a cutting gas (27) ([0033] and [0039]). Kung does not teach impingement of both sides of the process-side second protective glass by means of a first and second inlet nozzle with cutting gas.
Murray teaches (Fig. 3) a method for protecting laser optics (12 & 13) comprising impingement of both sides of the process-side second protective glass (11) by means of a first (21) and second inlet nozzle (21a) with gas. Murray teaches impingement of both sides of the process-side second protective glass by means of a first and second inlet nozzle with gas as it ensures that, if the second protective glass is punctured, any debris is blown away from the first protective glass so that it remains intact and protects the laser optics (Column 5, lines 47-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kung to incorporate the teachings of Murray to include impingement of both sides of the process-side second protective glass by means of a first and second inlet nozzle with cutting gas. Doing so would ensure that, if the second protective glass is punctured, any debris is blown away from the first protective glass so that it remains intact and protects the laser optics.
claim 9, Murray further teaches that the pressure of the gas between the first and second protective glass is kept equal to or greater than the pressure of the gas between the second protective glass and the outlet nozzle of the gas (Column 5, lines 44-50 and 56-59). Murray teaches the pressure of the gas between the first and second protective glass is kept equal to or greater than the pressure of the gas between the second protective glass and the outlet nozzle of the gas as it ensures that, if the second protective glass is punctured, any debris is blown away from the first protective glass so that it remains intact and protects the laser optics (Column 5, lines 47-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kung to incorporate the teachings of Murray to include that the pressure of the cutting gas between the first and second protective glass is kept equal to or greater than the pressure of the cutting gas between the second protective glass and the outlet nozzle of the cutting gas. Doing so would ensure that, if the second protective glass is punctured, any debris is blown away from the first protective glass so that it remains intact and protects the laser optics.
Regarding claim 10, Murray further teaches that the pressure above and below the second glass is up to 25 bar maximum (Column 4, lines 28-32; Column 5 lines 49-50). Murray teaches that the pressure above and below the second glass is up to 25 bar maximum as it helps protect the first protective glass by, in the event that the second protective glass is punctured, the pressurized gas flowing out of the cavity between the two glasses and blowing any debris away from the first protective glass, further protecting the laser optics (Column 4, lines 36-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kung to incorporate the teachings of Murray to include that the pressure above and below the second glass is up to 25 bar maximum. Doing so would further protect the laser optics by ensuring that, in the event that the second protective glass is punctured, the 
Regarding claim 11, Kung further teaches (Fig. 4) that at least the second protective glass (26) is placed in a drawer (8) for removal and insertion ([0035]-[0036]).
Regarding claim 12, Kung teaches (Fig. 4) a method of using a second protective glass (26) in laser optics for processing of workpieces, comprising the steps of arranging a process-side second protective glass between a pressure-resistant first protective glass (25) and an outlet nozzle for a cutting gas (27) and processing a workpiece ([0033] and [0039]). Kung does not teach impingement of both sides of the process-side second protective glass by means of a first and second inlet nozzle with cutting gas.
Murray teaches (Fig. 3) impingement of both sides of the process-side second protective glass (11) by means of a first (21) and second inlet nozzle (21a) with gas. Murray teaches impingement of both sides of the process-side second protective glass by means of a first and second inlet nozzle with gas as it ensures that, if the second protective glass is punctured, any debris is blown away from the first protective glass so that it remains intact and protects the laser optics (Column 5, lines 47-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kung to incorporate the teachings of Murray to include impingement of both sides of the process-side second protective glass by means of a first and second inlet nozzle with cutting gas. Doing so would ensure that, if the second protective glass is punctured, any debris is blow away from the first protective glass so that it remains intact and protects the laser optics.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Murray, further in view of Bautze et al. (US2017326669A1), hereinafter Bautze.
Kung in view of Murray teaches all of the elements of the current invention as stated above except that the second glass has a thickness of less than 2mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kung to incorporate the teachings of Murray to include that the second glass has a thickness of less than 2mm. Doing so would minimize any interfering signal caused by the beam reflections on the front and rear sides of the protective glass.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kung in view of Murray, further in view of Suzuki et al. (US2016248215A1), hereinafter Suzuki.
Regarding claim 6, Kung in view of Murray teaches all of the elements of the current invention as stated above except a control unit for regulating the pressure with which the second protective glass is impinged on both sides with cutting gas.
Suzuki teaches (Fig. 1) a gas laser apparatus (1000) comprising a control unit (310) for regulating the pressure of the gas supplied to the laser chamber ([0062] lines 1-5, [0068] lines 1-7). Suzuki teaches a control unit for regulating the pressure of the gas supplied to the laser chamber as it ensures that the pressure measured by the chamber pressure sensor may become equal to a predetermined pressure ([0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kung in view of Murray to incorporate the teachings of Suzuki to include a control unit for regulating the pressure with which the second protective glass is impinged on both sides with cutting gas. Doing so would ensure that the pressure within the chamber is equal to a predetermined pressure.
claim 7, Kung in view of Murray teaches all of the elements of the current invention as stated above except that the second protective glass is a valve for pressure equalization.
Suzuki teaches (Fig. 1) a gas laser apparatus comprising gas control valves (F2-V1 and B-V1) ([0068] lines 9-12). Suzuki teaches gas control valves as, when coupled with the gas control unit, they ensure the pressure measured by the laser chamber pressure sensor may become equal to a predetermined pressure ([0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kung in view of Murray to incorporate the teachings of Suzuki to include that the second protective glass is a valve for pressure equalization. Doing so would ensure that the pressure within the chamber is equal to a predetermined pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        February 17th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761